Title: Madison’s Aurora General Advertiser Essays, 23 January–23 February 1799 (Editorial Note)
From: 
To: 


Editorial Note
In his 12 January 1799 letter to Jefferson, JM enclosed “a few observations,” which the editors believe were published under the title of “Foreign Influence” in the Philadelphia Aurora General Advertiser on 23 January 1799. Similarly, on 8 February, JM forwarded to Jefferson “a few more observations,” and the editors have concluded that these appeared in the same newspaper on 23 February under the title of “Political Reflections” by “A Citizen of the United States.” Although no drafts of these essays in JM’s hand have been discovered, circumstantial evidence from the correspondence of Jefferson and JM, as well as internal evidence from the essays themselves, provides a reasonable basis for the decision to include them in this edition of JM’s papers.
Jefferson acknowledged the receipt of JM’s two sets of enclosures on 30 January and 19 February respectively. In the first of these two letters, Jefferson informed JM that his observations had already been “disposed of properly,” while in the second letter he promised JM that his “precious” enclosure “shall be used accordingly” to the stipulation that it was “submitted to [his] entire disposal, in whole or in part, under the sole reserve of the name of the author.” It is well known, of course, that throughout the 1790s Jefferson had often requested JM to write for the press and that JM, almost as often, had begged off from these assignments; but on this occasion it seems that the two friends had discussed the matter again and possibly reached some agreement shortly before Jefferson left Virginia for Philadelphia in December 1798. If so, it is not unreasonable to assume that Jefferson and JM either agreed or took for granted that the Aurora General Advertiser would print whatever JM might decide to write, if for no other reason than the fact that there were, at this time, few prominent or reliable Republican publishing outlets available to the critics of the Adams administration in the nation’s capital. The only alternative printer to whom Jefferson might have been able to turn as a publisher for JM’s writings was Samuel Harrison Smith, but Smith’s Philadelphia Universal Gazette printed no material in the early months of 1799 that conformed to the enclosures described in JM’s and Jefferson’s correspondence (JM to Jefferson, 12 Jan. 1799).
Moreover, within the limits of prudence dictated by the suspicion that Federalist postmasters were tampering with the mails, Jefferson even appears to have gone out of his way to indicate to JM how he had disposed of his writings. Informing JM on 30 January of the publication of the first set of observations, Jefferson reported that it had “met such approbation as to have occasioned an extraordinary impression of that day’s paper.” Six days later, Jefferson, almost certainly referring to the same essay, wrote that “a piece published in Bache’s paper on foreign influence, has had the greatest currency & effect. To an extraordinary first impression, they have been obliged to make a second, & of an extraordinary number.” Arguing that it was “such things as these the public want,” Jefferson went on to “pray & beseech” JM “to set apart a certain portion of every post-day to write what may be proper for the public [and] send it to me while here” (Jefferson to JM, 30 Jan. and 5 Feb. 1799).
Before he received Jefferson’s letter, however, JM had already written and forwarded “a few more observations,” and he himself left an important clue as to their identity when he told Jefferson “they were sketched prior to the arrival of P.’s Report, to which they may appear to have reference; or they might have assumed still more of that aspect.” Timothy Pickering’s report to Congress, dated 18 January 1799, among other matters, dealt with certain aspects of Elbridge Gerry’s conduct in France, and the secretary of state had sought to discredit the diplomat as a dupe of Talleyrand and the French. In addition to destroying Gerry’s credibility, Pickering had also wished to indict the French government before Congress both for subverting its own constitution and for trying to divide the American people and separate them from their government. Such charges had long been commonplaces of Federalist rhetoric, but, more importantly, they were also precisely the subject matter of the “Political Reflections” that appeared in the Aurora General Advertiser on 23 February (JM to Jefferson, 8 Feb. 1799; ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Foreign Relations, 2:229–38).
This circumstantial evidence for JM’s authorship of these two essays is reinforced by a more detailed examination of their contents. At first sight, the stylistic features of the essays, with respect to both their imagery and their rhetorical techniques, seem to be strikingly reminiscent of many of JM’s writings and speeches; but perhaps a more compelling reason to suspect JM’s penmanship here than any intuitive response to the style of the essays is the way in which they addressed and summarized some of JM’s most pressing concerns in the decade after 1789. “Foreign Influence,” in particular, is a tightly argued and highly compressed synthesis of JM’s own understanding of the problems of Anglo-American relations. Its principal themes—British resentment at American independence, British efforts to monopolize American trade, and the pervasively corrupt influence of British manners, merchants, money, and manufacturing—had long been staple items in JM’s output, especially in his unsuccessful attempts to implement discriminatory trade duties in 1789 and 1794, in his Philadelphia National Gazette essays of 1791–92, and finally in the writing of his 1795 pamphlet Political Observations and the subsequent struggle against the Jay treaty.

If “Foreign Influence” represented one attempt by JM to counter the Federalist argument that ties with France were a greater threat to the Republic than a connection with Great Britain, then “Political Reflections” might be understood as an effort to employ a different tactic for the same purpose. Here JM took some basic elements of the Federalist indictment of France—most notably the charge that the Directory had usurped the authority of the legislative body and become a tyranny pursuing goals harmful to the public good—and proceeded to turn them against the Adams administration itself. In waging their wars, the directors of France, JM insinuated, had done little more than the Federalists were seeking to do in the United States; and if there were “abuses” in France, it was not so much the purpose of JM’s essay to palliate them as it was to point them out “as so many rocks to be shunned by an administration that wishes to maintain the character of Republican Government in general, and the principles of its own in particular.” Many of the “rocks to be shunned,” especially the difficulties of preserving a republic against the dangers of “consolidation” by “uncontrouled power … administered by the passions more than by reason,” had already been discussed by JM in a variety of contexts, and more particularly in numbers 49, 50, and 62 of The Federalist as well as in some of his National Gazette essays. The ultimate purpose of the “Reflections” was to expand on a warning JM had already given to Jefferson some nine months earlier: “That the fetters imposed on liberty at home have ever been forged out of the weapons provided for defence against real, pretended, or imaginary dangers from abroad” (cf. JM to Jefferson, 13 May 1798).
The subtlety of the argument in “Political Reflections,” as well as the sophistication of its rhetoric, make it an unusually interesting contribution to the angry polemics of the Quasi-War, and it is not difficult to see why Jefferson, upon reading it, praised it as “precious.” But the likelihood that the Aurora General Advertiser essays described by Jefferson were indeed written by JM is greatly strengthened by making a stylometric analysis of their contents in order to compare them with some of JM’s other political writings. In contrast to the case of the “Address” of 23 January 1799—where a stylometric analysis of its contents failed to provide evidence for JM’s authorship—a similar study of the two Aurora General Advertiser essays produced results that are entirely consistent with the available evidence about some of the known stylistic features of JM’s written output (see Note on the Virginia Resolutions, 10 Jan. 1799, and the Address of the General Assembly to the People of the Commonwealth of Virginia, 23 Jan. 1799).
For this purpose the editors again took the data contained in Mosteller and Wallace’s Inference and Disputed Authorship: The Federalist on JM’s usage of selected common function words and compared them with the use rate of the same words in the Aurora General Advertiser essays. The results obtained for these two essays are strikingly similar to the use rate for these common function words found in JM’s other political writings (see Table). On that basis, and in conjunction with the other relevant circumstantial and contextual evidence, the editors have concluded that it is reasonable to claim that the “observations” JM enclosed in his correspondence with Jefferson were published by the latter in the Aurora General Advertiser on 23 January and 23 February 1799.
Madison’s Use Rate of Common Function Words per 1,000 Words



Number of Words, 1780–1805 113,600
Number of Words, 1799 Aurora Essays 5,504


Word
Rate
Rate


any
2.40
2.72


by
10.29
13.26


from
5.65
5.81


her
2.49
6.17


in
23.11
22.16


must
2.04
2.72


one
2.83
2.90


some
1.21
1.45


there
1.33
1.81


where
1.93
1.45


would
3.56
1.45


upon
0.18
0.18


Table compiled from data in Mosteller and Wallace, Inference and Disputed Authorship, pp. 19–21.
